 GASLAND, INC.Good Hope Industries, Inc., d/b/a Gasland, Inc. andOil, Chemical & Atomic Workers InternationalUnion, AFL-CIO. Case 1-CA-11987December 6, 1978SUPPI.EMENTAL DECISION AND ORDERBy CHAIRMAN FANNING AND MEMBERS JI NKINSAND Ml RPHIYOn July 25, 1977. the National Labor RelationsBoard issued its Decision and Order' in the above-entitled proceeding, in which it affirmed Administra-tive lIaw Judge Thomas D. Johnston's finding thatRespondent violated Section 8(a)(5) and (1) of theNational Labor Relations Act, as amended, by refus-ing to recognize and bargain collectively with the Oil,Chemical & Atomic Workers International Union,AFI--CIO, hereinafter referred to as OCAW, follow-ing the affiliation of the Gasland Employees' Associ-ation with that labor organization. On February 16,1978, the Board notified the parties that it had decid-ed, sua sponte, to reconsider its Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Having again reviewed the record in this proceeding,we hereby reaffirm our previous Decision.This case involves the affiliation of a small inde-pendent labor organization with a large internationalUnion. Prior to mid-June 1976, the 20 trailer driversemployed by Respondent at its Springfield. Massa-chusetts, facility 2 were represented for the purposesof collective bargaining by the Gasland Employees'Association, hereinafter referred to as the Associa-tion. Respondent and the Association were parties toa collective-bargaining agreement covering these unitemployees effective from January 1, 1976, to Decem-ber 31, 1977. Sometime in April 1976, theAssociation's president, Aldo Fiorini, contactedFrank Micale, a representative of OCAW, regardingaffiliating the Association with OCAW. Thereafter,several meetings between representatives of OCAWand the Association's officers and members oc-curred, culminating in a vote on June 13, 1976, toaffiliate the Association with OCAW.The Administrative Law Judge found, and weagree, that a substantial majority of Respondent's1 230 NLRB 1132.2 The designated bargaining unit consists of all truckdnvers employed byRespondent at its Spnngfield, Massachusetts, facilit), excluslse of officeclerical employees. professional emplosees, guards and all supervisors asdefined in Sec. 2(11) of the Act.employees in the bargaining unit selected OCAW astheir bargaining representative and that that selec-tion was made by means of a procedurally valid pro-cess. Thus, the record reveals that Respondent's 20employees in the designated unit, all of whom wereAssociation members, were afforded sufficient no-tice, the opportunity for discussion, and, finally, theopportunity to vote in a secret-ballot election on theissue of whether or not they desired affiliation withOCAW. That election resulted in a tally of 15 votesin favor of affiliation, with no dissenting votes cast.Based on this evidence of the employees' desire to berepresented by OCAW and on the employees' rightto bargain collectively through the representative oftheir own choosing guaranteed them by Section 7 ofthe Act, the Administrative Law Judge concludedthat OCAW is the "successor" to the Association andmust be accorded recognition as such by Respon-dent. We agree.Once the unit employees perfected the affiliationof their labor organization with OCAW via a methodemploying adequate procedural safeguards, the As-sociation in effect became OCAW. It then followsthat the change in name of the employees' bargainingrepresentative from Gasland Employees' Associationto OCAW neither relieves Respondent of its bargain-ing obligations nor releases it from its contractualcommitments to the Union. Rather, the Associationcontinued in the form and under the name ofOCAW, and Respondent is accordingly obliged torecognize and bargain with that labor organization asthe exclusive representative of its employees in thedesignated unit, as well as to honor its collective-bargaining agreement with it.That the Gasland Employees' Association andOCAW are in fact the same bargaining entity, withthe former now functioning as the latter, is furtherindicated by certain other factors. For instance, In-ternational representatives of OCAW assured theAssociation's officers and members in the preaffilia-tion meetings that they would continue to operate astheir own independent union and that the Gaslandemployees would represent themselves as a separateunit of the OCAW organization. These assuranceswere honored following the affiliation, with the Gas-land organization continuing in the form of a sepa-rate unit within a local of OCAW. As such, the Gas-land employees elect their own officers, have regularmembership meetings attended only by the Gaslanddrivers, and are entitled to negotiate their own con-tracts, which are subject to ratification only by theemployees within the unit. They also file their owngrievances and process them up to the arbitrationstage. Moreover, the officers of the Gasland unitwithin OCAW are the same individuals who were the611 DECISIONS OF NATIONAL LABOR RELATIONS BOARDofficers of the Association. Thus, the unit employeescontinue to retain their organizational unit autonomyunder the same leadership and continue to honor ful-ly their preaffiliation contract with Respondent aswell. The unit employees have therefore enjoyed con-tinuity of their collective-bargaining representationfollowing the affiliation action. See New Orleans Pub-lic Service, Inc., 237 NLRB 919 (1978); Quemet-co, Inc., a Subsidiary of RSR Corporation, 226 NLRB1398 (1976); Newspapers, Inc., Publishers of the AustinAmerican and the Austin Statesman, 210 NLRB 8(1974), enfd. 515 F.2d 334 (5th Cir. 1975); The Ham-ilton Tool Company, 190 NLRB 571 (1971) (MemberJenkins dissenting on other grounds).Respondent has asserted that, because the postaf-filiation bargaining request made by Fiorini in a let-ter dated June 14, 1976, was not made exclusively onbehalf of the Internationl Union, no valid demandwas made upon which a finding of an unlawful refus-al to bargain by Respondent might be based. Re-spondent has likewise asserted that, because the com-plaint as finally amended at the hearing 3 alleges thatthe unit employees' exclusive bargaining representa-tive is the Oil, Chemical & Atomic Workers Interna-tional Union, AFL-CIO, and its Local 8-766,whereas the employees voted to affiliate only withthe International Union, it is inappropriate to findthat Respondent unlawfully refused to bargain withOCAW based on these pleadings. Similarly, Respon-dent maintains that it is without adequate notice asto the exact identity of the entity with which it isobliged to bargain due to the discrepancy betweenthe employee vote to affiliate with the InternationalUnion, the affiliation notice and bargaining demandwhich included Local 8-766 in the name of the labororganization requesting Respondent to meet and bar-gain, and the Administrative Law Judge's findingthat it is the International Union alone which is the"successor" to the Association. We have found, andfind, no merit in Respondent's contentions in thisregard.Fiorini, after receiving no response to his June 14letter requesting a meeting and informing Respon-dent of the Association's affiliation with OCAW. wasreferred to, and spoke with, Respondent's attorney,Ballantyne, whom he also orally informed of theAssociation's affiliation action. Ballantyne's re-sponse, however, was not that Respondent would not3 The original complaint alleged that the Oil, Chemical & Atomic Work-ers International Union, AFL-CIO, was the representative of the employeeswith which Respondent had unlawfully refused to bargain. At the hearingthe complaint was amended to allege that Local 8-766, Oil. Chemical &Atomic Workers International Union. AFL-CIO. was the representative.and then was again amended at the hearing to allege that the representativewas the Oil, Chemical & Atomic Workers International Union. AFL CIO,and its Local 8-766.honor the bargaining request because it was made byLocal 8-766 whereas the International Union wasthe labor organization with which the employees hadvoted to affiliate, but, rather, simply that Respondentwould not recognize an affiliation with the Oil,Chemical & Atomic Workers. Ballantyne furtherstated that Respondent remained willing to meetwith Fiorini as a representative of the Gasland Em-ployees' Association. Respondent's refusal to meetand bargain with Fiorini in his capacity as an officerof OCAW was therefore based not on any claim offaulty request or lack of authority of the local unionto make the request on behalf of the InternationalUnion, but on a refusal to recognize any affiliation ofthe Association with OCAW. If Respondent had anydoubts about the authority of the local union to re-quest bargaining on the International's behalf, it hadbut to raise that question. However, Respondentmade no such inquiry as to the authority of Local 8-766 to represent the International Union. Moreover,Respondent refused to meet with Fiorini and FrankMicale because Micale was identified as an OCAWInternational representative. In these circumstances,we find Respondent is estopped to assert later that itsrefusal to meet with the union representatives wasjustified because the local union had no authority torequest bargaining for the OCAW InternationalUnion, with whom the employees had voted to affili-ate. Argus Optics, A Division of Argus, Inc., 210NLRB 923, 924 (1974); Mutual Coal Company, et al.,181 NLRB 564, 567 (1970).Nor do we find the bargaining demand made byFiorini, identifying himself therein as the vice presi-dent of Local 8-766, OCAW, AFL-CIO-CLC, in-consistent with the finding that the OCAW Interna-tional Union is the successor to the GaslandEmployees' Association. Article II of the constitutionof the Oil, Chemical & Atomic Workers Internation-al Union, adopted October 18, 1975, states as fol-lows:Section 5. Newly organized groups of workersobtaining membership in the Union may be as-signed to membership in an already existing Lo-cal Union when feasible, upon acceptance of theexisting Local Union, or shall be issued a char-ter as a new Local Union by authorization of theInternational President.Richard Nickerson, president of Local 8-766, testi-fied that the local union's executive board specifical-ly voted to accept the affiliation of the Gasland driv-ers unit with the local union. Based on the above, wefind that the International Union was clearly em-powered under the terms of its constitution to admin-istratively assign newly organized groups of employ-612 GASLAND, INC.ees to a local union and that Local 8-766 of OCAWaccepted the affiliation of the Gasland drivers unitwith that organization. We therefore infer that theInternational Union assigned the newly affiliatedGasland drivers unit to Local 8-766, in accordancewith the provisions of its constitution, and that theGasland drivers unit functions as a separate compo-nent of Local 8-766 within the organizational frame-work of OCAW. Thus, neither the relationship of theGasland drivers unit with Local 8-766 nor the inclu-sion of that local's name in the Union's bargainingdemand upon Respondent is inconsistent with theAssociation's affiliation with the InternationalUnion. Accordingly, we conclude that Respondent,by refusing to recognize and bargain with the Unionfollowing its affiliation action, violated Section8(aX5) and (I) of the Act.On the basis of the foregoing, we hereby reaffirmour original findings, conclusions of law, and Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby reaffirms its original Decisionand Order in this proceeding and orders that the Re-spondent, Good Hope Industries, Inc., d/b/a Gas-land, Inc., Springfield, Massachusetts, its officers,agents, successors, and assigns, shall take the actionset forth in the Board's original Order (230 NLRB1132).613